Citation Nr: 1547314	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his May 2014 Form 9, the Veteran requested a Board videoconference hearing.  His representative subsequently arranged a pre-hearing conference with the undersigned held on October 27, 2015.  Then, on October 28, 2015, the representative filed a written request for a favorable decision on the claim on appeal with waiver of the Board videoconference hearing and informal hearing presentation.  As a favorable decision can be rendered without convening a Board hearing, the Board is granting the representative's request.  


FINDING OF FACT

The Veteran's pre-existing hearing loss was aggravated by noise exposure during service to the point where it represented a hearing loss disability in both ears by VA standards.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence indicates that the Veteran served aboard the U.S.S. Coral Sea in the repair division and worked in the engine room and boiler room.  Thus, it is clear that he experienced highly significant noise exposure during service.  His service treatment records show that he was actually found to have hearing loss upon entrance into service, as his March 1975 entrance examination specifically noted that he had "defective hearing."  However, subsequent October 1976 audiometric testing clearly showed worsening of hearing in both ears at most frequencies and also showed a hearing loss disability in both ears by VA standards.  38 C.F.R. § 3.385.  At his March 1979 separation examination, audiometric testing showed drastically improved hearing; however, as pointed out by the Veteran this finding is inconsistent with the earlier (and latter) findings.  Thus, this testing cannot be relied upon as an accurate assessment of the Veteran's hearing acuity at that time.  Consequently, the existing, reliable audiometric evidence of record indicates that the Veteran's hearing acuity did decline during service to the point where he had a hearing loss disability by VA standards in both ears.  Id.  

Based on a detailed review of this case, the Board agrees with the Veteran's assessment of the situation. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection is warranted for bilateral hearing loss based on the significant noise exposure during service and the decline in hearing acuity during service, to point where the Veteran exhibited hearing loss disability in both ears.  38 C.F.R. §§ 3.102, 3.303, 3.385.   

In March 2013, a VA audiologist opined that the Veteran's hearing loss was less likely than not related to military noise exposure.  However, there is no indication that she reviewed the October 1976 audiometric findings and she also did not provide any explanation as to how the March 1979 audiometric findings could be considered accurate in light of the earlier March 1975 and October 1976 findings.  Thus, the Board cannot attach any significant probative value to the audiologist's opinion.     
ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


